THE THIRTEENTH COURT OF APPEALS

                                      13-16-00614-CV


                         In re The Commitment of Santos Gomez III


                                      On appeal from the
                       103rd District Court of Cameron County, Texas
                            Trial Cause No. 2016-DCL-00365-D


                                        JUDGMENT

         THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED.         Costs of the appeal are adjudged against

appellant although he is exempt from payment due to his affidavit of inability to pay

costs.

         We further order this decision certified below for observance.

December 14, 2017